            Case 1:18-cv-09297-LJL Document 78 Filed 06/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                 6/15/2020
                                                                       :
BERKLEY CUSTOM INSURANCE MANAGERS,                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    18-cv-9297 (LJL)
                  -v-                                                  :
                                                                       :         ORDER
YORK RISK SERVICES GROUP, INC.,                                        :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        As stated at the conference held today, June 15, 2021, it is hereby ORDERED:

        Any motion by Defendant to compel responses to its supplemental discovery requests

shall be filed by 5 p.m. on June 28, 2021; Plaintiff’s response shall be filed by 5 p.m. on June 30,

2021;

        The following schedule shall govern Defendant’s intended motion for summary

judgment: opening brief is due July 30, 2021; response is due September 3, 2021; reply is due

September 13, 2021. The parties shall file a joint 56.1 statement simultaneously with

Defendant’s motion stating the undisputed facts;

        Pursuant to the agreement of the parties, trial will be to the bench starting on November

1, 2021 and concluding on November 2, 2021, with the parties splitting time evenly. In order to

give the parties time to prepare, closing statements will be held at a later date to be determined,

likely the following week. The parties are directed to meet and confer and advise the Court

whether they consent to beginning trial on November 2, 2021 and concluding on November 5,

2021, assuming a 9:30 a.m. – 5:30 p.m. trial schedule each day;
          Case 1:18-cv-09297-LJL Document 78 Filed 06/15/21 Page 2 of 2




       Direct testimony will be submitted by declaration, which shall be submitted by each party

by 5 p.m. on October 25; each party is permitted to file limited supplemental declarations by 5

p.m. on October 28, 2021 to address any areas of testimony introduced by one side that would

not have been reasonably anticipated by the other side. Also by 5 p.m. on October 25, 2021,

each party shall file proposed findings of fact and conclusions of law and any fully-submitted

motions in limine. Defendant’s anticipated Daubert motion, if Defendant feels the need to file it,

shall be filed by October 25, 2021 at 5:00 p.m. but the reply shall not be due until 5 p.m. on

November 8, 2021. The Court will hear the testimony of the expert witness and treat the

Daubert motion as one to strike;

       The Court will hold a final pretrial conference at 4:00 p.m. on October 28, 2021.



       SO ORDERED.

Dated: June 15, 2021                               __________________________________
       New York, New York                                     LEWIS J. LIMAN
                                                          United States District Judge




                                                     2
